IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RICHARD E. GITLEN and                  NOT FINAL UNTIL TIME EXPIRES TO
LYNN N. GITLEN,                        FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellants,
                                       CASE NO. 1D15-2384
v.

SUNTRUST BANK and
WINDING RIVER PRESERVE
HOMEOWNERS, INC.,

      Appellees.

_____________________________/

Opinion filed May 3, 2016.

An appeal from the Circuit Court for Levy County.
Stanley H. Griffis, III, Judge.

Richard E. Gitlen, pro se, for Appellants.

John D. Cusick of Phelan Hallinan Diamond & Jones, PLLC, Ft. Lauderdale, for
Appellees.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.